DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/22/2020 has been entered and fully considered. Claims 43-69 are pending, of which claim 55 is currently amended. Claims 1-42 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-69 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0171497 A1 (McGuire) in view of US 2011/0317390 A1 (Moser) and US 2017/0119510 A1 (Tomori).

    PNG
    media_image1.png
    738
    487
    media_image1.png
    Greyscale

Regarding claims 43, 47, 48, 50, 54-57, 61-64 and 69, McGuire discloses a method and apparatus (wireless field device 10) [0018] comprising a housing comprising a first portion and a second portion, the first and second portions defining, when coupled together, a top and bottom, respectively, of a first compartment (battery module 12), a second compartment (electronics compartment 16), and a third compartment (conduit 20, conduit adapter 22) between the first 12 and second 16 compartments [0020], a battery 64 disposed in a resin-potted block in the first compartment 12 [0025], and electronic components disposed in the second compartment 16 [0018], the resin-potting of the battery 64 to substantially prevent the battery 64 from being exposed to moisture [0020], [0025], and the electronic components coupled to the battery 64 via a coupling (electrical conductors 26) through the third 
McGuire does not disclose that the electronic components are also disposed in a resin-potted block to substantially prevent the electronic components from being exposed to moisture and the housing is hermetically sealed when the first and second portions are coupled and that the apparatus comprises a water-based endpoint associated with a utility meter. Moser however teaches embedding electrical and/or electronic components of an electrical electronic device in a resin potting compound and hermetically sealing the housing thereof, so as to sufficiently protect the components against environmental influences or contact including penetration of water [0008], [0041], [0051], whereby the device may be suitably used for remotely measuring a variable of a medium flowing through a pipeline while connected with a data transmission network [0005], [0015]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to dispose the electronic components of McGuire in a resin-potted block in the second compartment to substantially prevent the electronic components from being exposed to moisture and to hermetically seal the housing when the first and second portions are coupled, as in Moser, with the reasonable expectation of sufficiently protecting the components against environmental influences or contact including 
McGuire does not teach that the housing at the third compartment has walls that include a line of weakness, the line of weakness encircling the housing at the third compartment, the walls of the third compartment being breakable or cuttable at the line of weakness, wherein the housing is separable via shearing along the line of weakness. Tomori however teaches an apparatus in which a battery receiving section is connected to another section by integrally formed connecting arms which have a thickness thinner than the walls forming other parts so that they can be easily cut off, so that the battery receiving section can be separated to facilitate removal of the rechargeable battery [0050], [0051]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form a wall encircling the housing at the third compartment of McGuire to have a thickness thinner than walls forming other parts, as a line of weakness, so as to be breakable or cuttable so the housing can be separated by shearing, as in Tomori, because it would facilitate removal of the rechargeable battery by separating the battery receiving section.
Regarding claim 44, McGuire discloses that any suitable battery chemistry can be used, advantageously those that offer higher energy densities [0024]. Although McGuire is silent to any specific battery chemistry, it would have been obvious to one of ordinary skill in the art at the time of invention to use a lithium battery, because it is a known example of a high energy density battery.
Regarding claims 45 and 46, McGuire further discloses that the electronic components comprise a printed circuit board (communication circuitry, terminal board) and an antenna 18 
Regarding claims 49 and 65, McGuire further discloses a fastener (u-bolts 420) that extends through the first and second portions to attach the apparatus to a meter (sensor module 14) [0018], [0030]. See Fig. 6.
Regarding claims 51-53, 58-60 and 66-68, a visible groove or perforation are considered to be obvious variants of the thin wall for the line of weakness as taught by Tomori.

Response to Arguments
Applicant’s arguments filed 09/22/2020 have been fully considered but they are not persuasive. 
The applicant alleges that the chassis 20 of Tomori is not a housing. The Oxford English Dictionary defines a “housing” as “a case, cover, or other structure that encloses, protects, or (in some cases) supports a mechanism (esp. a bearing), apparatus, piece of equipment, etc.” In this case, the chassis 20 of Tomori is a structure that protects and supports equipment such as the battery and motor, and therefore is a housing.
The applicant further argues that snipping connecting arms 23a and 23b is not the same as shearing along a line of weakness that encircles the housing of the third component, and that it would not have been obvious to incorporate a chassis as in Tomori into the device of McGuire. Tomori teaches that the connecting arms can be cut off by a cutting tool such as a knife or a pair of scissors [0050], which is the same as shearing. Furthermore, Tomori is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine Tomori with McGuire is 
The applicant further argues that McGuire teaches away from a line of weakness, because McGuire teaches that conduit adapter 22 needs to be an area of strength. However, McGuire teaches that the strength is required for the purpose of resisting vibration and mechanical shocks, which is not necessarily the same type of strength that would be required to resist cutting. In other words, forming a line of weakness to allow separation via shearing does not necessarily interfere with the provision of a rigid and robust physical mount that can resist vibration and mechanical shocks. In fact, allowing for the separation via shearing along a line of weakness could actually support this purpose of McGuire, because it would allow for an integral connection of the housing compartments, thereby eliminating the possibility of relative movement between different components and thus ensuring that vibrations and shocks would not interfere with the stable and secure connection. That is to say, a line of weakness along a single housing component, as in Tomori, though susceptible to shearing, would actually be stronger against vibrations and shocks than the multi-component structure in McGuire. 
For the above reasons, the previous rejection is being maintained.

Conclusion
Per Applicant’s request, the examiner contacted LuAnne DeSantis on 01/14/2020, prior to mailing of the office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727